Exhibit 10.2
Execution Version
OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT (“Agreement”), as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof, is entered
into effective as of July 19, 2011 (the “Effective Date”), and is by and among
OILTANKING PARTNERS, L.P., a Delaware limited partnership (the “Partnership”),
OTLP GP, LLC, a Delaware limited liability company and the general partner of
the Partnership (the “General Partner”), and OILTANKING HOLDING AMERICAS, INC.,
a Delaware corporation (“OTA”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”
RECITALS:
     WHEREAS, on the Closing Date, OTA will contribute, or cause its
subsidiaries to contribute, all of their respective equity interests in certain
subsidiaries of OTA to the Partnership (the “Contribution”) in exchange for
limited partnership interests in the Partnership, cash and other consideration
agreed to by the Parties; and
     WHEREAS, in connection with the Contribution, the Parties desire by their
execution of this Agreement to evidence their understanding as more fully set
forth in this Agreement, with respect to (1) the license to use certain Marks
(as defined herein) of Oiltanking GmbH that have been licensed to OTA; and
(2) specified indemnification obligations of OTA and the Partnership Group.
     NOW, THEREFORE, in consideration of the premises and the covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under direct or indirect common
control with, such Person, and includes any Person in like relation to an
Affiliate. A Person shall be deemed to “control” another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise; and the term “controlled” shall
have a similar meaning. Without limiting the generality of the foregoing, it is
agreed that any Person that owns or controls, directly or indirectly, 50% or
more of the voting securities of another Person shall be deemed for purposes of
this Agreement to control such other Person.
“Agreement” has the meaning given such term in the introduction to this
Agreement..

 



--------------------------------------------------------------------------------



 



“Arbitration Award” has the meaning given such term in Section 4.16.
“Cause” has the meaning given such term in the Partnership Agreement.
“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events:
     (a) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the Applicable
Person’s assets to any other Person, unless immediately following such sale,
lease, exchange or other transfer such assets are owned, directly or indirectly,
by the Applicable Person;
     (b) the dissolution or liquidation of the Applicable Person;
     (c) the consolidation or merger of the Applicable Person with or into
another Person, other than any such transaction where:
     (i) the outstanding Voting Securities of the Applicable Person are changed
into or exchanged for Voting Securities of the surviving Person or its parent;
and
     (ii) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and
     (d) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2)
of the Exchange Act) being or becoming the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Securities of the Applicable Person, except in a merger
or consolidation that would not constitute a Change of Control under clause
(c) above.
“Closing Date” means the date of the closing of the initial public offering of
Common Units of the Partnership.
“Common Units” has the meaning given such term in the Partnership Agreement.
“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.
“Contribution” has the meaning given such term in the Recitals.
“Contribution Agreement” means that certain Contribution Agreement dated
July 19, 2011 by and between OTA, the Partnership and the other parties thereto
pursuant to

2



--------------------------------------------------------------------------------



 



which OTA will make and cause its subsidiaries to make the Contribution to the
Partnership.
“Discussion Date” has the meaning given such term in Section 4.17.
“Effective Date” has the meaning given such term in the introduction to this
Agreement.
“Environmental Laws” means all federal, regional, state, and local laws,
statutes, rules, regulations, orders, ordinances, judgments, codes, injunctions,
decrees, permits and other legally enforceable requirements and rules of common
law relating to (i) pollution or protection of human health, the environment or
natural resources; (ii) any Release or threatened Release of, or exposure to,
Hazardous Substances; or (iii) the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport, arrangement for
disposal or transport or handling of any Hazardous Substances. Without limiting
the foregoing, “Environmental Laws” include, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act of 1990, the Safe Drinking Water
Act, the Federal Hazardous Materials Transportation Law, the Occupational Safety
and Health Act and other environmental conservation and protection laws, each as
amended through the Closing Date.
“Environmental Losses” has the meaning given such term in Section 3.1(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“General Partner” has the meaning given such term in the introduction to this
Agreement.
“Governmental Authority” means:
     (a) any domestic or foreign government, whether national, federal, state
provincial, territorial, municipal or local (whether administrative,
legislative, executive or otherwise);
     (b) any agency, authority, ministry, department, regulatory body, court,
central bank, bureau, board or other instrumentality having legislative,
judicial, taxing, regulatory, prosecutorial or administrative powers or
functions of, or pertaining to, government;
     (c) any court, tribunal, commission, individual, arbitrator, arbitration
panel or other body having adjudicative, regulatory, judicial, quasi-judicial,
administrative or similar functions; and

3



--------------------------------------------------------------------------------



 



     (d) other body or entity created under the authority of or otherwise
subject to the jurisdiction of any of the foregoing, including any stock or
other securities exchange or professional association.
“Group Member” means a member of the Partnership Group.
“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as such term is defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, (b) oil as defined in the Oil Pollution Act of 1990, as amended,
petroleum, petroleum products, crude oil, gasoline, natural gas, fuel oil, motor
oil, waste oil, diesel fuel, jet fuel and other petroleum hydrocarbons whether
refined or unrefined and (c) asbestos, whether in a friable or a non-friable
condition, radioactive materials and polychlorinated biphenyls.
“Indemnified Party” means either the Partnership Group or OTA, as the case may
be, each in its capacity as a party entitled to indemnification in accordance
with Section 2.7 and Article 3 hereof.
“Indemnifying Party” means either the Partnership Group or OTA, as the case may
be, each in its capacity as a party from whom indemnification may be required in
accordance with Section 2.7 and Article 3 hereof.
“Licensees” means, for purposes of Article 2 hereof, the Partnership and its
Subsidiaries.
“Licensor” means, for purposes of Article 2 hereof, OTA.
“Limited Partner” has the meaning given such term in the Partnership Agreement.
“Losses” means all losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and experts’ fees) of
any and every kind or character, known or unknown, fixed or contingent.
“Marks” means all trademarks, trade names, logos and/or service marks identified
on Schedule 2.1 attached hereto, which Schedule may be amended from time to time
with the approval of OTA and the Conflicts Committee.
“Organizational Documents” means certificates or articles of incorporation,
by-laws, certificates of formation, limited liability company operating
agreements, certificates of limited partnership or limited partnership
agreements or other formation or governing documents of a particular entity.
“OTA” has the meaning given such term in the introduction to this Agreement.

4



--------------------------------------------------------------------------------



 



“OTA Entities” means OTA and any Person (other than the Partnership Entities)
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, OTA; and “OTA Entity” means any
of the OTA Entities.
“OTA Covered Environmental Losses” has the meaning given such term in
Section 3.1(a).
“Other Losses” has the meaning given such term in Section 3.2(a).
“Partners” means the General Partner and the Limited Partners.
“Partnership” has the meaning given such term in the introduction to this
Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended from time to time.
“Partnership Assets” means the terminal services contracts, terminal services
customer relationships and terminal assets, directly or indirectly conveyed,
contributed or otherwise transferred (but not leased) to the Partnership Group
as of the closing date pursuant to the Contribution Agreement.
“Partnership Covered Environmental Losses” has the meaning given such term in
Section 3.1(b).
“Partnership Entities” means the General Partner and each member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.
“Partnership Group” means the Partnership and its Subsidiaries.
“Party” or “Parties” have the meaning given such term in the introduction to
this Agreement.
“Person” is to be construed broadly and includes an individual, partnership,
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity or a Governmental Authority.
“Release” or “Releasing” means depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaking, dumping or disposing into the environment.
“Retained Assets” means the assets and investments owned by OTA or any of its
Affiliates that were not conveyed, contributed or otherwise transferred to the
Partnership Group pursuant to a particular contribution agreement.

5



--------------------------------------------------------------------------------



 



“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws that provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
investigatory and remedial action for the clean-up, removal or remediation of
Hazardous Substances that exceeds actionable levels established pursuant to
Environmental Laws.
“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person;
provided that, if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.
ARTICLE 2
LICENSE
     2.1 Grant of License. Upon the terms and conditions set forth in this
Article 2, Licensor hereby grants and conveys to Licensees a non-transferable,
non-exclusive license with respect to Marks owned by Licensor, and a
non-transferable, non-exclusive sublicense with respect to Marks that are
licensed to Licensor by Oiltanking GmbH, to use the Marks in connection with the
continuation of Licensees’ current businesses and the current services performed
therewith within the United States during the term of this Agreement. Licensees
shall not have the right to assign, transfer or sublicense any of the rights
granted hereunder, except upon the written consent of Licensor, which consent
shall be given or withheld at the sole discretion of Licensor and which shall be
limited by such conditions as Licensor may require at its sole discretion.
     2.2 Restrictions on Marks. In order to ensure the quality of uses under the
Marks, and to protect the goodwill of the Marks, Licensees agree as follows:
     (a) Licensees will use the Marks only in accordance with such quality
standards and specifications as may be established by Licensor and communicated
to Licensees from time to time, it being understood that Licensor has evaluated

6



--------------------------------------------------------------------------------



 



Licensees’ businesses and services and determined that they are of a quality
that justifies this grant of a license. Licensees recognize the substantial
goodwill associated with the Marks and will not permit the quality of the
businesses or services with which Licensees use the Marks to deteriorate so as
to affect adversely the goodwill associated with the Marks. If the quality of
the businesses or services with which Licensees use the Marks so deteriorates so
as to affect adversely the goodwill associated with the Marks, Licensees shall
at their expense immediately cease further use of the Marks and shall
immediately cause the Marks to be removed from all materials associated with the
businesses and services until rectified and from all marketing materials.
Licensees shall promptly report to Licensor any material changes in the quality
of the businesses or services with which Licensees use the Marks. Licensees will
not cause any action, or permit or fail to prevent any action by Licensees’
Affiliates or any other Person under Licensees’ control, that is deemed to
injure, harm or dilute the distinctiveness or goodwill of the Marks;
     (b) Licensees will only use the Marks in formats approved by Licensor and
only in strict association with Licensees’ businesses and the services performed
therewith;
     (c) Prior to publishing any new format or appearance of the Marks or any
new advertising or promotional materials that incorporate the Marks, Licensees
shall first provide such format, appearance or materials to Licensor for its
approval. If Licensor does not inform Licensees in writing within fourteen
(14) days from the date of the receipt of such new format, appearance, or
materials that such new format, appearance, or materials is unacceptable, then
such new format, appearance or materials shall be deemed to be acceptable and
approved by Licensor. Licensor may withhold approval of any proposed changes to
the format, appearance or materials which Licensees propose to use in Licensor’s
sole discretion; and
     (d) Licensees shall not use any other trademarks, service marks, trade
names or logos in connection with the Marks.
     2.3 Ownership. Oiltanking GmbH, a German corporation, has licensed certain
of the Marks to Licensor. Oiltanking GmbH or Licensor, as the case may be, shall
own all right, title and interest, including all goodwill relating thereto, in
and to the Marks, and all trademark rights embodied therein shall at all times
be solely vested in Oiltanking GmbH or Licensor. Licensees have no right, title,
interest or claim of ownership in the Marks, except for the licenses granted in
this Agreement. All use of the Marks shall inure to the benefit of Licensor and
Oiltanking GmbH. Licensees agree that they will not attack the title of
Oiltanking GmbH or Licensor in and to the Marks.
     2.4 Confidentiality. Licensees shall maintain in strictest confidence all
confidential or nonpublic information or material disclosed by Licensor and in
the materials supplied hereunder in connection with the license of the Marks,
whether in writing or orally and whether or not marked as confidential. Such
confidential

7



--------------------------------------------------------------------------------



 



information includes, but is not limited to, algorithms, inventions, ideas,
processes, computer system architecture and design, operator interfaces,
operational systems, technical information, technical specifications, training
and instruction manuals, and the like. In furtherance of the foregoing
confidentiality obligation, Licensees shall limit disclosure of such
confidential information to those of their employees, contractors or agents
having a need to access the confidential information for the purpose of
exercising rights granted hereunder.
     2.5 Estoppel. Nothing in this Agreement shall be construed as conferring by
implication, estoppel, or otherwise upon Licensees (a) any license or other
right under the intellectual property rights of Licensor other than the license
granted herein to the Marks as set forth expressly herein or (b) any license
rights other than those expressly granted herein.
     2.6 Warranties; Disclaimers.
     (a) Licensor represents and warrants that (i) Oiltanking GmbH or Licensor
owns, and Licensor has the right to license or sublicense, the Marks licensed
under this Agreement and (ii) the Marks do not infringe upon the rights of any
third parties.
     (b) EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS DESCRIBED IN SECTION
2.6(a), LICENSOR DISCLAIMS ANY AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS
(EXPRESS OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO THE SUBJECT MATTER HEREOF,
OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY PURPOSE
(WHETHER ANY LICENSEE KNOWS, HAS REASON TO KNOW, HAS BEEN ADVISED, OR IS
OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO ARISE BY LAW, BY
REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING.
2.7 Trademark Indemnification. (a) Licensees agree to defend, indemnify, and
hold harmless Licensor from and against any Losses suffered or incurred by
Licensor by reason of or arising out of claims by third parties based on alleged
defects or failures of Licensees’ services.
     (b) Licensor will defend, indemnify, and hold harmless Licensee from and
against any Losses suffered or incurred by Licensees by reason of or arising out
of any claim that any Licensee’s authorized use of the Marks that complies with
this Agreement infringes the trademark rights of any third party.
     2.8 In the Event of Termination. In the event of termination of this
Agreement pursuant to Section 4.4 or otherwise, Licensees’ right to utilize or
possess the Marks licensed under this Agreement shall automatically cease, and
no later than ninety (90) days following such termination of this Agreement,
(i) the Licensees shall cease all

8



--------------------------------------------------------------------------------



 



use of the Marks and shall adopt new trademarks, service marks, and trade names
that are not confusingly similar to the Marks and (ii) the General Partner shall
have caused each of the Licensees to change its legal name so that there is no
longer any reference therein to the name “Oiltanking,” any name or d/b/a then
used by any OTA Entity or any variation, derivation or abbreviation thereof, and
in connection therewith, the General Partner shall cause each such Licensee to
make all necessary filings of certificates with the Secretary of State of the
State of Delaware and to otherwise amend its Organizational Documents by such
date.
ARTICLE 3
INDEMNIFICATION
     3.1 Environmental Indemnification.
     (a) Subject to Section 3.1(c) and to the provisions of Section 3.3, OTA
shall indemnify, defend and hold harmless the Partnership Group from and against
any Losses suffered or incurred by the Partnership Group by reason of or arising
out of:
     (i) with respect to the Partnership Assets, any violation or correction of
violation of Environmental Laws; or
     (ii) any event, circumstance, action, omission, condition or environmental
matter associated with or arising from the ownership or operation of the
Partnership Assets (including, without limitation, the exposure to or presence
of Hazardous Substances at, on, under, about or Releasing to or from the
Partnership Assets or the exposure to or Release of Hazardous Substances arising
out of operation of the Partnership Assets at non-Partnership Asset locations)
including, without limitation, (A) the cost and expense of any investigation,
assessment, evaluation, response, abatement, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, (B) performance of a supplemental environmental project
authorized or consented to by a Governmental Authority in partial or whole
mitigation of a fine or penalty, (C) the cost or expense of the preparation and
implementation of any investigatory closure, remedial, corrective action or
other plans required or necessary under Environmental Laws or to satisfy any
applicable Voluntary Cleanup Program and (D) the cost and expense for any
environmental or toxic tort pre-trial, trial, or appellate legal or litigation
support work; provided, in the case of clauses (A) and (C) such cost and expense
shall not include the costs of and associated with project management and soil
and ground water monitoring performed at the conclusion of or in lieu of active
soil or groundwater remediation (collectively with Losses under
Section 3.1(a)(i), “Environmental Losses”); but only to the extent that such
violation complained of under Section 3.1(a)(i) or such events, omissions or

9



--------------------------------------------------------------------------------



 



conditions included under Section 3.1(a)(ii) occurred or existed on or before
the Closing Date with respect to such Partnership Assets (collectively, “OTA
Covered Environmental Losses”).
     (b) Subject to Section 3.1(c) and to the provisions of Section 3.3, the
Partnership Group shall indemnify, defend and hold harmless the OTA Entities
from and against any Environmental Losses suffered or incurred by the OTA
Entities relating to the ownership or operation of the Partnership Assets to the
extent occurring after the Closing Date (“Partnership Covered Environmental
Losses”), except to the extent that the Partnership Group is indemnified with
respect to any of such Environmental Losses that are OTA Covered Environmental
Losses under Section 3.1(a), or unless such indemnification would not be
permitted under the Partnership Agreement by reason of one of the provisos
contained in Section 7.7 of the Partnership Agreement.
     (c) Except for obligations with respect to claims made before the third
anniversary of the Closing Date for OTA Covered Environmental Losses or
Partnership Covered Environmental Losses, which shall not terminate, all
indemnification obligations in this Section 3.1 shall terminate on the third
anniversary of the Closing Date.
     3.2 Additional Indemnification.
     (a) In addition to and not in limitation of the indemnification provided
under Section 3.1(a), subject to Section 3.3, OTA shall indemnify, defend and
hold harmless the Partnership Group from and against any Losses of any and every
kind or character, known or unknown, fixed or contingent, suffered or incurred
by the Partnership Group (“Other Losses”) by reason of or arising out of:
     (i) failure to convey good and indefeasible title to the Partnership Assets
to one or more members of the Partnership Group, and such failure renders the
Partnership Group unable to use or operate the Partnership Assets in
substantially the same manner as they were operated by the OTA Entities
immediately prior to the Closing Date with respect to such Partnership Assets;
     (ii) failure of the Partnership Group to be the owner on the Closing Date
of (A) valid and indefeasible easement rights, rights-of-way, leasehold and/or
fee ownership interests in and to the lands on which are located any Partnership
Assets and (B) valid title to 100% of the equity interest of Oiltanking Houston,
L.P. and Oiltanking Beaumont Partners, L.P., in each case to the extent that,
such failure renders the Partnership Group liable or unable to use or operate
the Partnership Assets in substantially the same manner as they were operated by
the OTA Entities immediately prior to the Closing Date;

10



--------------------------------------------------------------------------------



 



     (iii) failure of the Partnership Group to have on the Closing Date any
consent or governmental permit and such failure renders the Partnership unable
to use or operate the Partnership Assets in substantially the same manner as
they were operated by the OTA Entities immediately prior to the Closing Date;
     (iv) events and conditions associated with the Retained Assets whether
occurring before or after the Closing Date; and
     (v) all federal, state and local income tax liabilities attributable to the
ownership and operation of the Partnership Assets prior to the Closing Date,
including any such income tax liabilities of OTA that may result from the
consummation of the formation transactions for the Partnership Entities;
provided, however, that in the case of clauses (i), (ii), (iii) and (iv) above,
such indemnification obligations shall terminate on the third anniversary of the
Closing Date; and that in the case of clause (v) above, such indemnification
obligations shall survive until sixty (60) days after the termination of any
applicable statute of limitations.
     (b) In addition to and not in limitation of the indemnification provided
under Section 3.1(b) and the Partnership Agreement, the Partnership Group shall
indemnify, defend and hold harmless the OTA Entities from and against any Losses
of any and every kind or character, known or unknown, fixed or contingent,
suffered or incurred by any of the OTA Entities by reason of or arising out of
events and conditions associated with the operation of the Partnership Assets
and occurring on or after the Closing Date unless such indemnification would not
be permitted under the Partnership Agreement by reason of one of the provisos
contained in Section 7.7 of the Partnership Agreement.
     3.3 Limitations Regarding Indemnification.
     (a) The aggregate liability of OTA under Section 3.1(a) shall not exceed
$15.0 million.
     (b) No claims may be made against OTA for indemnification pursuant to
Sections 3.1(a) or 3.2(a) unless the aggregate dollar amount of the Losses
suffered or incurred by the Partnership Group exceeds $500,000 per calendar
year, after such time and for the remainder of the relevant calendar year OTA
shall be liable for the full amount of such claims in excess of $500,000,
subject to the limitations of Section 3.3(a).
     (c) Notwithstanding anything herein to the contrary, in no event shall OTA
have any indemnification obligations under Section 3.1(a) for claims made

11



--------------------------------------------------------------------------------



 



as a result of additions to or modifications of Environmental Laws promulgated
after the Closing Date with respect to a particular Partnership Asset.
     (d) In no event shall the Indemnifying Party be obligated to the
Indemnified Party under Section 3.1 or 3.2 for any Losses or income tax
liabilities to the extent either (i) reserved for in the Partnership Group’s
financial statements as of the Closing Date or (ii) recovered by the Indemnified
Party under available insurance coverage, from contractual rights or against any
third party.
     3.4 Indemnification Procedures.
     (a) The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under Section 2.7 or this
Article 3, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim; provided, however,
that the Indemnified Party shall not submit claims more frequently than once a
calendar quarter (or twice in the case of the last calendar quarter prior to the
expiration of the applicable indemnity coverage under this Agreement).
     (b) The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under
Section 2.7 or this Article 3, including, without limitation, the selection of
counsel, determination of whether to appeal any decision of any court and the
settling of any such matter or any issues relating thereto; provided, however,
that no such settlement shall be entered into without the consent of the
Indemnified Party (with the concurrence of the Conflicts Committee in the case
of the Partnership Group) unless it includes a full release of the Indemnified
Party from such matter or issues, as the case may be, and does not include the
admission of fault, culpability or a failure to act, by or on behalf of such
Indemnified Party.
     (c) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under Section 2.7 or this Article 3, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party, at no cost to the Indemnifying Party, of any
employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to endeavor to maintain the confidentiality of all files, records and other
information furnished by the Indemnified Party pursuant to this Section 3.4. In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the

12



--------------------------------------------------------------------------------



 



immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in Section 2.7 or this
Article 3; provided, however, that the Indemnified Party may, at its own option,
cost and expense, hire and pay for counsel in connection with any such defense.
The Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.
     (d) In determining the amount of any Losses for which the Indemnified Party
is entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party and (ii) all amounts recovered by the Indemnified Party under
contractual indemnities from third Persons. The Indemnified Party hereby agrees
to use commercially reasonable efforts to realize any applicable insurance
proceeds or amounts recoverable under such contractual indemnities.
     (e) The date on which the Indemnifying Party receives notification of a
claim for indemnification shall determine whether such claim is timely made.
     (f) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.
ARTICLE 4
MISCELLANEOUS
     4.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Texas.
     4.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this

13



--------------------------------------------------------------------------------



 



Agreement shall be sent to or made at the address set forth below or at such
other address as such Party may stipulate to the other Parties in the manner
provided in this Section 4.2.
For notices to any of the OTA Entities:
Oiltanking Holding Americas, Inc.
15631 Jacintoport Blvd.
Houston, Texas 77015
Phone: (281) 457-7900
Fax: (281) 457-7991
Attention: Chief Financial Officer
For notices to any of the Partnership Entities:
Oiltanking Partners, L.P.
OTLP GP, LLC
15631 Jacintoport Blvd.
Houston, Texas 77015
Phone: (281) 457-7900
Fax: (281) 457-7991
Attention: Chief Financial Officer
     4.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein, other than the Contribution Agreement.
     4.4 Termination. This Agreement, other than the provisions set forth in
Section 2.7 and Articles 3 and 4 hereof, shall terminate upon a Change of
Control of the General Partner or the Partnership, other than any Change of
Control of the General Partner or the Partnership deemed to have occurred
pursuant to clause (d) of the definition of Change of Control solely as a result
of a Change of Control of OTA. Notwithstanding any other provision of this
Agreement, if the General Partner is removed as general partner of the
Partnership under circumstances where Cause does not exist and the Common Units
held by the General Partner and its Affiliates are not voted in favor of such
removal, this Agreement may immediately thereupon be terminated by OTA.
     4.5 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

14



--------------------------------------------------------------------------------



 



     4.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that the General Partner determines will adversely affect the holders of Common
Units. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.
     4.7 Assignment; Third Party Beneficiaries. Except as provided in
Section 2.1, any Party shall have the right to assign its rights under this
Agreement without the consent of any other Party, but no Party shall have the
right to assign its obligations under this Agreement without the consent of the
other Parties. Each of the Parties hereto specifically intends that each entity
comprising the OTA Entities and each entity comprising the Partnership Entities,
as applicable, whether or not a Party to this Agreement, shall be entitled to
assert rights and remedies hereunder as third-party beneficiaries hereto with
respect to those provisions of this Agreement affording a right, benefit or
privilege to any such entity.
     4.8 Counterparts. This Agreement may be executed in two or more
counterparts, and by facsimile, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement.
     4.9 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
     4.10 Gender, Parts, Articles and Sections. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural. All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.
     4.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     4.12 Withholding or Granting of Consent. Except as otherwise expressly
provided in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or

15



--------------------------------------------------------------------------------



 



approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.
     4.13 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     4.14 Negation of Rights of Limited Partners, Assignees and Third Parties.
Except as set forth in Section 4.7, the provisions of this Agreement are
enforceable solely by the Parties, and no shareholder, limited partner, member,
or assignee of OTA, the General Partner, the Partnership or other Person shall
have the right, separate and apart from OTA, the General Partner or the
Partnership, to enforce any provision of this Agreement or to compel any Party
to comply with the terms of this Agreement.
     4.15 No Recourse Against Officers and Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of any OTA Entity or any Partnership
Entity.
     4.16 Arbitration.
     Any dispute, controversy or claim arising out of or in connection with this
Agreement shall be settled by final and binding arbitration conducted in
Houston, Texas in accordance with the Commercial Arbitration Rules of the
American Arbitration Association by one or more arbitrators designated in
accordance with said Rules. All arbitrators must have not less than seven years
experience in the energy industry. The Parties agree that the award of the
arbitral tribunal (the “Arbitration Award”) shall be: (a) conclusive, final and
binding upon the Parties; and (b) the sole and exclusive remedy between the
Parties regarding any and all claims and counterclaims presented to the arbitral
tribunal. All notices to be given in connection with the arbitration shall be as
provided in Section 4.2 of this Agreement. The Arbitration Award shall include
interest, at a rate determined as appropriate by the arbitrators, from the date
of any breach or other violation of this Agreement to the date when the
Arbitration Award is paid in full. The Arbitration Award shall also include the
fixing of the expense of the arbitration and the assessment of the same, as is
appropriate in the opinion of the arbitrators, against either or both Parties
hereto. Each Party shall otherwise bear its cost for its respective legal fees,
witnesses, depositions and other out-of-pocket expenses incurred in the course
of the arbitration.
     4.17 Dispute Resolution.
     If the Parties are unable to resolve any service or performance issues or
if there is a material breach of this Agreement that has not been corrected
within thirty (30) days of receipt of notice of such breach, representatives of
each of the Parties in dispute shall meet promptly to review and resolve such
issues and breaches in good faith (the date on which such Persons first so meet,
the “Discussion Date”). If such Persons are unable to

16



--------------------------------------------------------------------------------



 



fully resolve any such issues and breaches in good faith promptly after the
Discussion Date, any remaining disputes shall be resolved in accordance with
Section 4.16.
[Signature pages follow.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Effective Date.

                  OILTANKING HOLDING AMERICAS, INC.    
 
           
 
  By:   /s/ Carlin G. Conner    
 
  Name:  
 
Carlin G. Conner    
 
  Title:   President    
 
                OTLP GP, LLC    
 
           
 
  By:   /s/ Carlin G. Conner    
 
  Name:  
 
Carlin G. Conner    
 
  Title:   President and Chief Executive Officer    
 
                OILTANKING PARTNERS, L.P.    
 
           
 
  By:   OTLP GP, LLC,    
 
      Its general partner    
 
           
 
  By:   /s/ Carlin G. Conner    
 
  Name:  
 
Carlin G. Conner    
 
  Title:   President and Chief Executive Officer    

Signature Page — Omnibus Agreement

18



--------------------------------------------------------------------------------



 



Schedule 2.1
Marks
OILTANKING LOGO [h83528h8352800.gif]
Oiltanking
We Can, We Care
www.oiltankingpartners.com
www.oiltanking.com

19